Name: Council Regulation (EEC) No 2429/76 of 4 October 1976 amending Annex III B to Regulation (EEC) No 100/76 as regards the conversion factor applicable to long-finned tunny
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 10 . 76 Official Journal of the European Communities No L 276/5 COUNCIL REGULATION (EEC) No 2429/76 of 4 October 1976 amending Annex III B to Regulation (EEC) No 100/76 as regards the conversion factor applicable to long-finned tunny THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The text of Annex III B to Regulation (EEC) No 100/76 is replaced by the following : ' B. Conversion factors applicable to the various ¢ species of tunny Con version factorHaving regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), and in parti ­ cular Article 29 thereof, Having regard to the proposal from the Commission , Yellow-finned tunny : weighing not more than 10 kg each (') weighing more than 10 kg each (') Long-finned tunny : weighing not more than 10 kg each (') weighing more than 10 kg each (') 1 110 1.60 1.25 0.70 '. Whereas the conversion factor of 1 -25 applicable to long-finned tunny and set out in Annex III B to Regu ­ lation (EEC) No 100/76 . no longer corresponds to the actual difference between , amongst others , the producer price for long-finned tunny and that for yellow-finned tunny weighing not more than 10 kilo ­ grammes each ; whereas, in addition , the prices of long-finned tunny vary in relation to the weight of the product in question ; whereas, therefore , different coef ­ ficients should be fixed according to weight , Other species Article 2 This Regulation shall enter into force on 1 January 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1976 . For the Council The President A. P. L. M. M. van tier STEE (') OJ No L 20 , 28 . 1 . 1976 , p. 1